225 Or. 331 (1960)
358 P.2d 506
PRINCE
v.
PRINCE
Supreme Court of Oregon.
Argued December 15, 1960.
Affirmed December 29, 1960.
John D. Nichols argued the cause for appellant. On the briefs were Fitzgibbon & Nichols, Portland.
Robert G. Ringo argued the cause for respondent. On the brief were Ringo and Walton, Corvallis.
Before McALLISTER, Chief Justice, and WARNER, SLOAN, O'CONNELL and HOWELL, Justices.
AFFIRMED.
*332 O'CONNELL, J.
Plaintiff appeals from a decree granting her a divorce and making an allocation of various items of property. Plaintiff seeks a readjustment of the property allocation on the ground that the trial court erred in failing to give full weight to undisputed testimony concerning the plaintiff's contribution in the acquisition of certain items of property.
1, 2. There is a direct conflict of testimony as to the source of the funds used to purchase a part of the property in dispute. Further, the respective contributions of the parties are only one of many factors which the trial judge is to consider in making disposition of the property between the parties. Siebert v. Siebert, 184 Or 496, 199 P2d 659 (1948). We are of the opinion that the allocation worked out by the trial court was reasonable, and we cannot say that it was not "just and proper in all the circumstances." ORS 107.100 (4). See, Rivier v. Rivier, 209 Or 342, 306 P2d 423 (1957).
The decree of the lower court is affirmed.